EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 11/9/20091 Sale 11/10/20092 Sale 11/11/2009 Sale 11/13/20093 Sale 11/16/20094 Sale 11/18/20095 Sale 11/19/2009 Sale 11/20/20096 Sale 11/23/20097 Sale 11/24/20098 Sale 11/30/20099 Sale 12/1/200910 Sale 12/2/200911 Sale 12/3/200912 Sale 12/4/200913 Sale 12/7/200914 Sale 12/8/200915 Sale 1 This transaction was executed in multiple trades at prices ranging from $6.15 - 6.23 2 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 3 This transaction was executed in multiple trades at prices ranging from $6.21 - 6.28 4 This transaction was executed in multiple trades at prices ranging from $6.34 - 6.53 5 This transaction was executed in multiple trades at prices ranging from $6.39 - 6.40 6 This transaction was executed in multiple trades at prices ranging from $6.20 - 6.35 7 This transaction was executed in multiple trades at prices ranging from $6.23 - 6.265 8 This transaction was executed in multiple trades at prices ranging from $6.25 - 6.26 9 This transaction was executed in multiple trades at prices ranging from $5.78 - 5.80 10 This transaction was executed in multiple trades at prices ranging from $5.78 - 5.80 11 This transaction was executed in multiple trades at prices ranging from $5.81 - 5.89 12 This transaction was executed in multiple trades at prices ranging from $5.86 - 6.09 13 This transaction was executed in multiple trades at prices ranging from $5.98 - 6.00 14 This transaction was executed in multiple trades at prices ranging from $5.87 - 6.11 15 This transaction was executed in multiple trades at prices ranging from $5.82 - 5.88 Date Type Price Shares 12/9/200916 Sale 12/10/200917 Sale 12/11/200918 Sale 12/14/200919 Sale 12/15/200920 Sale 12/16/200921 Sale 12/17/200922 Sale 12/18/200923 Sale 12/21/200924 Sale 12/22/200925 Sale 12/23/200926 Sale 12/28/200927 Sale 12/29/200928 Sale 12/30/200929 Sale 16 This transaction was executed in multiple trades at prices ranging from $5.65 - 5.66 17 This transaction was executed in multiple trades at prices ranging from $5.65 - 5.72 18 This transaction was executed in multiple trades at prices ranging from $5.65 - 5.75 19 This transaction was executed in multiple trades at prices ranging from $5.65 - 5.67 20 This transaction was executed in multiple trades at prices ranging from $5.62 - 5.73 21 This transaction was executed in multiple trades at prices ranging from $5.635 - 5.71 22 This transaction was executed in multiple trades at prices ranging from $5.65 - 5.74 23 This transaction was executed in multiple trades at prices ranging from $5.69 - 5.73 24 This transaction was executed in multiple trades at prices ranging from $5.795 - 5.8225 25 This transaction was executed in multiple trades at prices ranging from $5.83 - 5.90 26 This transaction was executed in multiple trades at prices ranging from $5.93 - 6.30 27 This transaction was executed in multiple trades at prices ranging from $6.01 - 6.31 28 This transaction was executed in multiple trades at prices ranging from $6.18 - 6.26 29 This transaction was executed in multiple trades at prices ranging from $6.00 - 6.1675
